Smith, J.:
The testimony does not show any particular fraud or undue influence by the defendant in obtaining the money or making the notes; yet it discloses the fact that the intestate was of such imbecility of mind as to be incapable of assenting to the illegal contracts ; and therefore the complainant is entitled to a decree for the money loaned, and legal interest thereon to the date of the decree.
The Chancellor decreed that the defendant should pay the amount borrowed in gold coin. This was error. A decree must be entered simply for the amount in dollars and cents.
Illegal contracts. See Ingraham v. Plunk, supra page 259. Imbecility of contracting party. Keeble v. Cummins, 5 Hayw. 43; King v. Cohorn, 6 Yerg. 75; Hadly v. Latimer, 3 Yerg. 537; Johnson v. Chadwell, 8 Humph. 145; Craddock v. Cabiness, 1 Swan, 474; Gass v. Mason, 4 Sneed, 497; Clark v. Jetton, 5 Sneed, 229; Walton v. Northington, 5 Sneed, 282; Birdsong v. Birdsong, 2 Head, 289; Walker v. McCoy, 3 Head, 103; Talley v. Smith, 1 Cold. 290.